           Case 1:19-cr-10081-IT Document 338 Filed 12/20/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

 v.
                                                              Case No. 1:19-cr-10081-IT
 GORDON ERNST,

         Defendant.


               DEFENDANT GORDON ERNST’S MOTION TO JOIN
      CODEFENDANTS’ MOTIONS TO DISMISS THE SUPERSEDING INDICTMENT

        Defendant Gordon Ernst, by and through undersigned counsel, moves to join the motions

to dismiss the Superseding Indictment and accompanying memoranda filed by Defendants Niki

Williams (Dkt. Nos. 326, 327), Donna Heinel (Dkt. Nos. 331, 332), Jovan Vavic (Dkt. Nos. 333,

334), and Jorge Salcedo (Dkt. Nos. 335, 336) in the above-captioned case. These motions to

dismiss equally apply to Mr. Ernst with respect to Counts 1, 2, 4, 6, 7, 19, and 22 of the

Superseding Indictment. Undersigned counsel therefore wishes to advance the same arguments

on Mr. Ernst’s behalf and requests permission to join these motions. No prejudice to the

government would arise from the allowance of this motion.

        Wherefore, for the foregoing reasons, Defendant Gordon Ernst respectfully requests that

his motion to join the motions to dismiss the Superseding Indictment filed by Defendants Niki

Williams, Donna Heinel, Jovan Vavic, and Jorge Salcedo be allowed.




                                                -1-
          Case 1:19-cr-10081-IT Document 338 Filed 12/20/19 Page 2 of 3



Dated: December 20, 2019                      Respectfully submitted,

                                              GORDON ERNST

                                              By his attorneys,

                                              /s/ Tracy A. Miner
                                              Tracy A. Miner (BBO No. 547137)
                                              Seth B. Orkand (BBO No. 669810)
                                              Miner Orkand Siddall LLP
                                              470 Atlantic Ave, 4th Floor
                                              Boston, MA 02110
                                              Tel.: (617) 273-8421
                                              Fax: (617) 273-8004
                                              tminer@mosllp.com
                                              sorkand@mosllp.com


                          LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of the United States
District Court of Massachusetts, counsel for Mr. Ernst conferred with counsel for the United
States on December 20, 2019 regarding joinders of motions to dismiss, and Assistant United
States Attorney Eric Rosen informed us that the United States has no objection to Mr. Ernst
joining the other defendants’ motions to dismiss.

                                              /s/ Seth B. Orkand
                                              Seth B. Orkand




                                                -2-
          Case 1:19-cr-10081-IT Document 338 Filed 12/20/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on December 20, 2019.


                                             /s/ Seth B. Orkand
                                             Seth B. Orkand




                                               -3-
